Citation Nr: 0721712	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for erectile dysfunction as secondary to the 
service connected disability of type II diabetes mellitus. 
However, during the pendency of the appeal, a decision review 
officer decision dated in August 2006 granted service 
connection for erectile dysfunction and assigned a 0 percent 
disability evaluation effective from May 17, 2003. Therefore, 
the issue of entitlement to service connection for erectile 
dysfunction no longer remains in appellate status, and no 
further consideration is required.


FINDINGS OF FACT

1.  The veteran is currently assigned a 20 percent disability 
evaluation for type II diabetes mellitus.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran has not been shown to currently have 
hypertension that is causally or etiologically related to 
service or to a service-connected disorder.




CONCLUSION OF LAW

Hypertension was not incurred in active service, is not 
related to the service-connected disability of type II 
diabetes mellitus, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
May 2004, prior to the initial decision on the claim in 
September 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2004 letter stated that in order to 
establish service connection, the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the July 2005 statement of the case (SOC) and January 2006 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for 
hypertension, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claim at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for hypertension, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his service 
medical records.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC and SSOC, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension.  In fact, he did not seek treatment for 
hypertension until many years following his separation from 
service. Therefore, the Board finds that hypertension did not 
manifest during his period of service or for many years 
thereafter.

The veteran was provide two VA examinations for hypertension.  
The first indications of hypertension are found in a report 
of oral history in his August 2004 VA examination.  The 
veteran indicated that he was diagnosed with high blood 
pressure in 1983 and was prescribed medication.  A physical 
examination resulted in a blood pressure of 170/90, pulse of 
80 beats/minute, and respirations were 16.  The lungs were 
clear to auscultation bilaterally without rhonchi, rales or 
wheezes.  The doctor diagnosed the veteran with essential 
hypertension and it was in his professional medical opinion 
within a reasonable degree of medical certainty that it was 
not at least as likely as not that the veteran's hypertension 
is causatively related to his diabetes mellitus type II based 
on the fact that the hypertension was diagnosed before the 
onset of the veteran's diabetes.

In the veteran's notice of disagreement dated in October 
2004, the veteran states that the described incident of 1983 
was an isolated episode that resolved itself and that he was 
diagnosed with hypertension much later.  A private medical 
letter dated on August 31, 2005 indicate that the veteran was 
diagnosed with hypertension and began medication on May 15, 
2003.

Another VA examination was conducted in February 2006.  The 
veteran relayed to the doctor about the singular incident in 
1983 and that his actual diagnosis of hypertension and 
prescription for medication came in 2003.  A physical 
examination revealed blood pressure results of 136/82, 
134/82, 138/84, pulse of 100 beats/minute, and a regular 
sinus rhythm heart rate with no audible murmurs or ectopics.  
The doctor diagnosed the veteran with essential hypertension 
and concluded that it was less likely than not that the 
hypertension was caused by or aggravated by the veteran's 
diabetes, primarily due to the lack of evidence of 
nephropathy.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension as secondary to type II diabetes mellitus.  The 
medical evidence of record does not show that the veteran 
sought treatment for hypertension immediately following his 
period of service or for decades thereafter.  Therefore, the 
Board finds that hypertension did not manifest in service or 
within one year thereafter.

There is a decades-long evidentiary gap in this case between 
active service and the earliest complaints of hypertension.  
In this regard, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2006) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
hypertension is itself evidence which tends to show that 
hypertension did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, 
the medical evidence does not link any current diagnosis of 
hypertension to the veteran's military service.  As noted 
above, there is no injury, disease, or event in service to 
which any current hypertension could be related.  And, the 
veteran has not contended that his hypertension is directly 
related to his military service, as he instead claimed that 
the disorder is due to his service-connected type II diabetes 
mellitus.  Nevertheless, upon a review of the evidence, the 
Board finds that hypertension did not manifest during service 
or for many years thereafter and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  

As to the veteran's assertion that he currently has 
hypertension that is secondary to his type II diabetes 
mellitus, the Board also finds that the evidence of record 
does not support this contention.  As noted above, the August 
2004 VA examination and the February 2006 VA examination both 
independently concluded that the veteran's diabetes and his 
hypertension are two separate pathophysiologic entities.

The only evidence contained in the file showing otherwise is 
the veteran's assertions.  However, a review of the record 
revealed no medical evidence to support this claim.  Because 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for hypertension as related to service connection, and 
including as secondary to type II diabetes mellitus.  There 
is no medical evidence to suggest that it is a result from a 
personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted. 


ORDER

Service connection for hypertension as secondary to the 
service-connected disability of type II diabetes mellitus is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


